[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

Exhibit 10.1

FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of November 6, 2019, by and between OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan
Agreement (as defined below) or otherwise party thereto from time to time (each
a “Lender” and collectively, the “Lenders”) including Oxford in its capacity as
a Lender and SILICON VALLEY BANK, a California corporation with an office
located at 3003 Tasman Drive, Santa Clara, CA 95054 (“Bank” or “SVB”) (each a
“Lender” and collectively, the “Lenders”), and CYTOKINETICS, INCORPORATED, a
Delaware corporation with offices located at 280 East Grand Avenue, South San
Francisco, CA 94080 (“Borrower”).

RECITALS

A. Collateral Agent, Lenders and Borrower have entered into that certain Loan
and Security Agreement dated as of May 17, 2019 (as amended from time to time,
the “Loan Agreement”).

B. Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C. Borrower has requested that Collateral Agent and Lenders (i) modify the
definition of “Permitted Indebtedness” and (ii) make certain other revisions to
the Loan Agreement as more fully set forth herein.

D. Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent, and subject to the terms and conditions
and in reliance upon the representations and warranties, set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 1.1. Section 1.1 of the Loan Agreement is hereby amended by adding
the following sentence at the end of the section:

“For the avoidance of doubt, and without limitation of the foregoing, Permitted
Convertible Indebtedness shall at all times be valued at the full stated
principal amount thereof.”

2.2 Section 6.14 (Minimum Market Capitalization). New Section 6.14 is hereby
added the Loan Agreement to read as follows:

“6.14 Minimum Market Capitalization or Cash at SVB. At all times prior to
Borrower’s achievement of the Interest-Only Extension II Milestone, either
(i) Borrower’s market capitalization, as of the close of the regular trading
session for the Borrower’s common stock, shall be at least Five Hundred Fifty
Million Dollars ($550,000,000.00) (the “Market Cap Threshold”); or (ii) Borrower
shall maintain unrestricted cash in accounts at SVB, covered by a control
agreement in favor of Collateral Agent, in an amount equal to or greater than
Fifty-Six Million Two Hundred Fifty Thousand Dollars ($56,250,000.00).”



--------------------------------------------------------------------------------

2.3 Section 7.1 (Dispositions). Section 7.1 of the Loan Agreement is hereby
amended by adding the following sentence at the end of the section:

“Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.1
shall not prohibit the purchase of, and any unwind or settlement or other
termination of any Permitted Call Spread Agreement.”

2.4 Section 7.7 (Distributions; Investments). Section 7.7 of the Loan Agreement
is hereby amended by adding the following section to the end thereof:

“Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.7
shall not prohibit (i) the conversion by holders of (including any cash payment
upon conversion), or required payment of any principal or premium on, or
required payment of any interest with respect to any Permitted Convertible
Indebtedness, in each case, in accordance with the terms of the indenture
governing such Permitted Convertible Indebtedness, or (ii) the purchase of, and
any unwind or settlement or other termination of, any Permitted Call Spread
Agreement.”

2.5 Section 7.13 (Redemption of Permitted Convertible Indebtedness). New
Section 7.13 hereby is added to the Loan Agreement to read as follows:

“7.13 Redemption of Permitted Convertible Indebtedness. Exercise any redemption
right with respect to any Permitted Convertible Indebtedness upon satisfaction
of a condition related to the stock price of the Borrower’s common stock, unless
(i) any conversions of Permitted Convertible Indebtedness in connection with
such redemption are settled solely in stock (together with cash in lieu of the
issuance of any fractional share of stock), or (ii) the Obligations (other than
inchoate indemnity obligations) are repaid in full in cash and the Lenders’
obligation to make Credit Extensions has terminated.”

2.6 Section 8.2 (Covenant Default). Section 8.2(a) of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

“(a) Borrower or any Loan Party fails or neglects to perform any obligation in
Sections 6.2 (Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5
(Insurance), 6.6 (Operating Accounts), 6.9 (Notice of Litigation and Default),
6.10 (Conditional Warrants), 6.11 (Landlord Waivers; Bailee Waivers), 6.12
(Creation/Acquisition of Subsidiaries), 6.13 (Further Assurances) or 6.14
(Minimum Market Capitalization and Cash at SVB) or Borrower violates any
covenant in Section 7; or”

2.7 Section 8.6 (Other Agreements). Section 8.6 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“8.6 Other Agreements. There is (a) (x) an Event of Default (as defined therein)
under any indenture or other agreement governing Permitted Convertible
Indebtedness or (y) an event under which the Permitted Convertible Indebtedness
becomes due and payable immediately, prior to the stated maturity, or (b) a
default in any agreement to which Borrower or any of its Subsidiaries is a party
with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Five Hundred Thousand Dollars
($500,000.00) or that could reasonably be expected to have a Material Adverse
Change; provided, however, that the Event of Default under this Section 8.6
caused by the occurrence of a breach or default under such other agreement shall
be cured or waived for purposes of this Agreement upon Collateral Agent
receiving written notice from the party asserting such breach or default of such
cure or waiver of the breach or default under such

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

other agreement, if at the time of such cure or waiver under such other
agreement (x) Collateral Agent or any Lender has not declared an Event of
Default under this Agreement and/or exercised any rights with respect thereto;
(y) any such cure or waiver does not result in an Event of Default under any
other provision of this Agreement or any Loan Document; and (z) in connection
with any such cure or waiver under such other agreement, the terms of any
agreement with such third party are not modified or amended in any manner which
could in the good faith business judgment of Collateral Agent be materially less
advantageous to Borrower;”

2.8 Section 13.1 (Definitions). Clause (l) of the defined term “Permitted
Indebtedness” in Section 13.1 of the Loan Agreement is hereby amended and
restated, and new clause (m) is hereby added to the end of such defined term, as
follows:

“(l) Permitted Convertible Indebtedness; and

(m) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (l) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.”

2.9 Section 13.1 (Definitions). Clause (o) of the defined term “Permitted
Investments” in Section 13.1 of the Loan Agreement is hereby amended and
restated, and new clause (p) is hereby added to the end of such defined term, as
follows:

“(o) any Permitted Call Spread Agreements; and

(p) Other Investments not to exceed Five Hundred Thousand Dollars
($500,000.00).”

2.10 Section 13.1 (Definitions). The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement as follows:

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement. Notwithstanding anything to the
contrary in the foregoing, any Permitted Call Spread Agreement shall not
constitute a Contingent Obligation of any Person.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations. Notwithstanding anything to the contrary in the
foregoing, any Permitted Call Spread Agreement shall not constitute Indebtedness
of the Borrower.

 

3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

“Permitted Call Spread Agreements” means the following agreements entered into
in connection with any issuance of Permitted Convertible Indebtedness: (a) any
call option transaction (including, but not limited to, any bond hedge
transaction or capped call transaction) pursuant to which the Borrower acquires
an option requiring the counterparty thereto to deliver to the Borrower shares
of common stock of the Borrower (or other securities or property following a
merger event or other change of the common stock of the Borrower), the cash
value thereof or a combination thereof from time to time upon exercise of such
option entered into by the Borrower (such transaction, a “Bond Hedge
Transaction”) and (b) any warrant transaction pursuant to which the Borrower
issues to the counterparty thereto warrants to acquire common stock of the
Borrower (or other securities or property following a merger event or other
change of the common stock of the Borrower) (whether such warrant is settled in
shares, cash or a combination thereof) entered into by the Borrower in
connection with the issuance of Permitted Convertible Indebtedness (such
transaction, a “Warrant Transaction”); provided that (i) the terms, conditions
and covenants of each such call option transaction are customary for agreements
of such type, as determined by Borrower in good faith, and (ii) the purchase
price for such Bond Hedge Transaction, less the proceeds received by the
Borrower from the sale of any related Warrant Transaction, does not exceed ten
percent (10%) of the aggregate principal amount of the related Permitted
Convertible Indebtedness at the time of such purchase.

“Permitted Convertible Indebtedness” means convertible unsecured notes issued by
the Borrower, that are convertible into a fixed number of shares (subject to
customary anti-dilution adjustments, “make-whole” increases and the other
customary changes thereto) of common stock of the Borrower, cash or any
combination thereof and cash in lieu of fractional shares of common stock of the
Borrower; provided that the Indebtedness thereunder must satisfy each of the
following conditions (and any agreements providing for such Indebtedness may
only be amended, restated, supplemented or modified from time to time if each of
the following conditions (i), (ii) and (iv) through (vii) remains satisfied):
(i) both immediately prior to and after giving effect (including pro forma
effect) thereto, no Default or Event of Default shall exist or result therefrom,
(ii) such Indebtedness has a stated maturity that is after the date that is six
(6) months after the Maturity Date and prior to that date, does not provide for
or require any payments of principal or any other payments with the exception of
semi-annual interest payments, obligations to settle conversions, redemption
rights (which, for the avoidance of doubt, will be subject to Section 7.13) and
customary obligations to offer to repurchase the notes upon the occurrence of a
“fundamental change”, (iii) Borrower’s market capitalization, as of the close of
the regular trading session for the Borrower’s common stock on the date of the
pricing of such Indebtedness, is not less than Five Hundred Fifty Million
Dollars ($550,000,000.00), (iv) such Indebtedness is in an aggregate principal
amount of not more than [ * ], (v) such Indebtedness shall be unsecured at all
times, (vi) such Indebtedness shall not bear an interest rate of more than five
percent (5.00%) per annum and the terms, conditions and covenants of such
Indebtedness must be customary for convertible Indebtedness as of such time, and
(vii) such Indebtedness is not guaranteed by any Subsidiary of the Borrower
unless the Obligations are guaranteed by such Subsidiary.

3. Limitation of Amendment.

3.1 The amendments set forth in Section 2 are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

4. Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto, (ii) the due execution and delivery to Collateral Agent of
the Corporate Borrowing Certificate attached hereto, and (iii) the earlier of
(A) entry by Borrower into a purchase or underwriting agreement relating to an
offering of Permitted Convertible Indebtedness, and (B) Borrower’s issuance of
Permitted Convertible Indebtedness.

7. Condition Subsequent. As a condition subsequent to this Amendment, Borrower
agrees to promptly pay all of Lenders’ Expenses incurred in connection with this
Amendment and that Collateral Agent and each Lender may debit (or ACH) any
deposit accounts, maintained by Borrower or any Loan Party, including the
Designated Deposit Account for such Lenders’ Expenses in accordance with
Section 2.3(d) of the Loan Agreement.

[Balance of Page Intentionally Left Blank]

 

5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT AND LENDER:

OXFORD FINANCE LLC By:   /s/ Colette H. Featherly

Name:   Colette H. Featherly Title:   Senior Vice President LENDER: SILICON
VALLEY BANK

By:   /s/ Shawn Parry

Name:   Shawn Parry Title:   Director BORROWER: CYTOKINETICS, INCORPORATED

By:   /s/ Ching Jaw

Name:   Ching Jaw Title:   CFO

[Signature Page to First Amendment to Loan and Security Agreement]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

  

CYTOKINETICS, INCORPORATED

   DATE: November 6, 2019

LENDERS:

  

OXFORD FINANCE LLC, as Collateral Agent and Lender

  

SILICON VALLEY BANK, as Lender

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3. Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s Bylaws.
Neither such Certificate of Incorporation nor such Bylaws have been amended,
annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.

[Balance of Page Intentionally Left Blank]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

      

Title

      

Signature

  

Authorized to
Add or Remove
Signatories

                             ☐                    ☐                    ☐       
            ☐

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from the Lenders.

Execute Loan Documents. Execute any loan documents any Lender requires.

Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Issue Warrants. Issue warrants for Borrower’s capital stock.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

[Balance of Page Intentionally Left Blank]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:    

Name:    

Title:    

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

[print title]

 

By:    

Name:    

Title:    

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.